Citation Nr: 0306325	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-10 088A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher initial evaluation for a residual 
scar, postoperative excision, for hidradenitis of the left 
axilla, currently evaluated as 10 percent disabling. 

(The issue of entitlement to an initial evaluation higher 
than 10 percent for right ulnar neuropathy will be the 
subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1966 to 
June 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs which, among other 
determinations, granted service connection for a residual 
scar, status postoperative excision of the left axilla due to 
hidradenitis, and assigned a noncompensable rating from 
October 6, 1996, the date of the surgical procedure.  On 
appeal, the Board in October 2000 remanded the case to the RO 
for additional evidentiary development and consideration of 
whether the assignment of a "staged rating" within the 
meaning of Fenderson v. West, 12 Vet. App. 119 (1999), might 
be appropriate.  Following completion of actions undertaken 
pursuant to the remand, the RO reviewed the claim in January 
2002 and assigned a 10 percent rating from October 1996, the 
effective date of the original service connection award.  The 
veteran has continued his disagreement with the rating 
assigned for the disability.  He testified at a Travel Board 
hearing at the RO before the undersigned in August 2002 and 
presented testimony in support of the appeal.  

By a rating decision of August 1999, the RO granted service 
connection for right ulnar neuropathy and assigned a 10 
percent initial rating from October 1996.  The veteran has 
appealed the percentage evaluation assigned.  The Board has 
determined that additional evidentiary development is 
required as to that issue.  Accordingly, pursuant to 
authority granted by newly promulgated VA regulations, the 
Board will undertake additional evidentiary development 
before adjudicating the issue of whether a higher rating is 
warranted for that disorder.  See 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Upon completion of that development, the Board will enter a 
separate decision addressing the issue based upon all of the 
relevant evidence of record, including that received pursuant 
to the Board's development.  


FINDINGS OF FACT

1.  In October 1996 the veteran underwent surgical excision 
of hidradenitis of the left axilla.

2.  Residuals of the surgical excision include a scar 
manifested by central atrophy, small nodules, and pain on 
palpation as well as periodic drainage, slight 
hyperpigmentation, and complaints of pain.

3.  The excision residuals do not result in ulceration, 
inflammation, edema, or keloid formation and do not involve 
an extensive area.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
a residual scar, status post excision of the left axilla due 
to hidradenitis, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(a), 7104 (West 2002); 38 C.F.R. § 3.159 (2002); 
and §  4.119, Codes 7803, 7804, 7805, 7806 (as in effect 
prior to Aug. 30, 2002 and on/after that date).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the VCAA 

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations were issued in August 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must determine whether the various 
provisions of the VCAA apply to a particular claim).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the veteran has been furnished a 
statement of the case and a supplemental statement of the 
case which provided notice of the law and regulations 
applicable to his appeal and of the evidentiary deficiencies 
that led the RO to deny an initial rating higher than 
10 percent for the scar on the left axilla.  The Board's 
remand underscored the need for medical records regarding his 
disability as a basis for adjudicating his claim.  A January 
3, 2003, letter from the Board informed the veteran of the 
changes to the rating criteria for skin disorders that went 
into effect on August 30, 2002, and gave the veteran an 
opportunity to argue his case under those criteria.  

In addition, a September 14, 2002, letter sent to the veteran 
by the RO explained the requirements of the VCAA, including 
the specifics of VA duties under that act.  The letter 
advised that the information needed from him consisted in 
particular of the name and address of each health care 
provider who had treated him for his left axilla scar during 
the period covered by the appeal.  The letter explained that 
the RO would request records from the providers he identified 
and that he was also free to submit statements from other 
individuals who were able to describe his disability.  Forms 
authorizing the release of private medical records to VA were 
furnished with the letter.  The essence of the approach set 
forth in this letter was to allocate the responsibility for 
procuring evidence between the veteran and VA such that the 
VA would make official requests for all records for which the 
veteran provided adequate identifying information and 
executed authorizations for their release.  In the aggregate, 
the statement of the case, the supplemental statements of the 
case and the RO letters are sufficient to put the veteran on 
notice of the requirements of the law, the evidence needed to 
support his claim, the information he must supply to permit 
VA assistance in developing his claim, and the evidence to be 
procured by VA in furtherance of its duty to assist pursuant 
to the requirements of Quartuccio.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

With respect to the duty to assist, the RO has obtained all 
available VA medical records, and the Board remanded the 
appeal in October 2000 for evidentiary development that 
included a VA examination, which was performed in November 
2001.  Since the veteran indicated at his Travel Board 
hearing that he receives all of his medical treatment from 
VA, there are no private medical records to be obtained.  The 
veteran and his representative have identified no additional 
evidence which would serve to support the veteran's claim, 
and the Board has not identified any from the record.  

Accordingly, the Board concludes that VA has made all 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim and that both the notice and 
duty to assist provisions of the VCAA have been satisfied.  
The Board will therefore proceed to consider the merits of 
the claim.



Factual Background

The veteran was admitted to a VA Hospital in October 1996 for 
treatment of chronic hidradenitis in both axillae which had 
been present for many years.  He presented to the clinic for 
excision at the left axilla, at which time he had a mild 
infection.  During the hospitalization he underwent excision 
of the left axillary skin with a split-thickness skin graft.  
There was some postoperative drainage.  At the time of 
discharge his pain had subsided and the drainage had stopped.  
There was no evidence of infection.  The discharge diagnosis 
was hidradenitis suppurativa of the left axilla.

Subsequent VA outpatient treatment records describe good 
healing of the surgical site.  In December 1996 it was 
reported that the pain had resolved over several weeks.  It 
was reported that there was scant drainage.  In January 1997 
the surgical site was found to be healed.  There was no need 
for follow-up.

The veteran underwent a VA examination in November 2001 
pursuant to the Board remand.  It was reported that he 
continued to have drainage from the left axilla.  He was not 
using any topical medications.  Examination showed evidence 
of a well-healed surgical scar with evidence of central 
atrophy.  At the lateral edge of the left axilla there were 
small nodules with evidence of pain on palpation.  These were 
well demarcated scars that were round in shape.  They were 
located along the entire axilla.  There was no evidence of 
ulceration, inflammation, edema or keloid formation.  The 
scar was slightly hyperpigmented in the remaining areas.  The 
diagnosis was status post excision of hidradenitis 
suppurativa along the left border of the left axilla with 
evidence of residual disease.  The area was well healed and 
the scar formation was normal.

At his August 2002 Travel Board hearing, the veteran 
complained of constant pain in the left axilla and reported 
bumps in the area, which he described as knots or lesions 
that would swell up and hurt.  He related that the bumps 
would drain and 


that this occurred at least once per month.  The drainage was 
worse in the summer.  He indicated that physicians had told 
him that the knots would come and go.

Legal Criteria

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  A request for an increased 
rating must be viewed in light of the entire relevant medical 
history.  See 38 C.F.R. 4.1 (2002); Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991).  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The current 10 percent rating was assigned under Diagnostic 
Codes 7806-8518, as in effect before August 30, 2002.  
Code 7806 pertained to eczema and provided a 10 percent 
rating when there was eczema productive of exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  To warrant the next higher rating of 30 
percent under this code, "exudation or itching constant, 
extensive lesions, or marked disfigurement" was required.  38 
C.F.R. § 4.119, Code 7806 (as in effect prior to Aug. 30, 
2002).  Code 8515 pertained to paralysis of the median nerve.  
A 10 percent rating was provided for mild incomplete 
paralysis.  A 20 percent rating was provided for moderate 
incomplete paralysis of the minor 


extremity and a 30 percent rating was provided for mild 
incomplete paralysis of the major upper extremity.  38 C.F.R. 
§ 4.124a, Code 8515.  

Before August 30, 2002, under Code 7803, a 10 percent rating 
was assigned for superficial scars which are poorly nourished 
with repeated ulceration.  Under Code 7804, a 10 percent 
rating was provided for superficial scars which are tender 
and painful on objective demonstration.  Under Code 7805, 
scars may be rated on the basis of limitation of function of 
the part affected.  38 C.F.R. § 4.119, Codes 7803, 7804, 
7805.  

Effective August 30, 2002, the rating criteria pertaining to 
skin disorders, including scars, have been changed.  Under 
revised Code 7806, a 10 percent rating is assigned for 
dermatitis or eczema where at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  To warrant the next higher rating of 30 percent, 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas must be affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs must be 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (Codes 7800) or 
scars (Codes 7801, 7802, 7803, 7804, or 7805), depending upon 
the predominant disability.  38 C.F.R. § 4.118, Code 7801 
(effective August 30, 2002).  

Under Code 7801, a 10 percent rating is assignable for scars 
other than those involving the head, face, or neck that are 
deep or that cause limited motion if involving an area or 
areas exceeding 6 square inches (39 sq. cm.).  To warrant the 
next higher rating of 20 percent, an area or areas exceeding 
72 square inches (465 sq. cm.) is required.  Note (1):  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be 


separately rated and combined in accordance with § 4.25 of 
this part.  Note (2):  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Code 7801 
(effective August 30, 2002).  

Under Code 7802, a 10 percent rating is assignable for scars 
other than those involving the head, face, or neck that are 
superficial and that do not cause limited motion if involving 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802 (effective 
August 30, 2002).  

Under Code 7803, superficial or unstable scars are rated as 
10 percent disabling.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Code 7803 (effective August 30, 2002).  

Under Code 7804, scars that are superficial or painful on 
examination are rated as 10 percent disabling.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7804 (effective 
August 30, 2002).  

Under Code 7805, scars, other; are rated on limitation of 
function of affected part.  38 C.F.R. § 4.118, Code 7805 
(effective August 30, 2002).  

Analysis  

The present appeal is from the adjudication that established 
the initial rating for the disability at issue assigned at 
the time of the granting of service connection, as 
distinguished from the denial of a claim for increase as 
defined in 38 C.F.R. 


§ 3.160(f) (2002).  Consequently, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994) (stating that although the 
entire recorded history must be considered, it is the present 
level of disability that is of primary concern) does not 
apply.  Separate ratings, known as "staged ratings", are 
potentially assignable for different periods of time as 
warranted by the evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The record shows that the veteran continues to have some 
residual disease as the result of hidradenitis suppurativa in 
the area of the left axilla.  He has a surgical scar 
associated with central atrophy and there are small nodules 
which are painful on palpation.  There are episodes of 
periodic drainage and there is slight hyperpigmentation in 
the area.  

In general, where a governing law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies.  See 
Karnas v. Derwinski, 1 Vet. App. 308, Dudnick v. Brown, 
10 Vet. App. 79 (1997).  See also VAOPGCPREC 3-2000 (2000).  
The revised criteria may not be applied to evidence dated 
prior to the effective date of the regulation change.  It 
would appear that the revised criteria are more stringent and 
specific and would be less favorable to the veteran's claim.  
The question need not be resolved in the present case, 
however, since an increased rating is not assignable under 
either the old or the new criteria.  

The 10 percent rating assigned under the pre-August 2002 code 
for eczema is an analogous rating consistent with the 
provisions of 38 C.F.R. § 4.20 (2002) (when an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology, are closely analogous).  The findings 
described above are consistent with the criteria for a 10 
percent rating under that version of the eczema code, 
Code 7806, but do not indicate a level of disability that 
more nearly approximates the criteria for the next higher 
rating of 30 percent.  Neither exudation nor itching 
constant, nor extensive lesions are shown in the record, and 


marked disfigurement is not shown.  See 38 C.F.R. § 4.7 
(2002) (where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned).  

Likewise, the record does not show that the disability 
results in involvement of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas, or that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for treatment, or that such disability has 
been present for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  
Consequently, a rating higher than 10 percent is not 
warranted under the newer version of Code 7806.  

Although the RO has based the 10 percent rating in part on 
Code 8515 which pertains to paralysis of the median nerve, 
the veteran does not appear to have any discernible 
neurological deficit associated with the left axillary 
excision per se.  Consequently, there is no basis for the 
assignment of either a higher rating, or a separate rating, 
based on neurological involvement.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The appeal must also be considered under the scar codes.  The 
three pre-August 2002 scar codes cited above provide for 
ratings of no higher than 10 percent.  The older version of 
the rating schedule provided for the assignment of ratings 
higher than 10 percent for scars resulting from third-degree 
burns, but the next higher rating of 20 percent may be 
assigned under the third-degree burn codes only where the 
area of involvement exceeds 12 square inches.  See 38 C.F.R. 
§ 4.118, Code 7801 (2001).  The criteria cited in the burn 
codes pertain to disabilities that are not sufficiently 
similar to the disability present in the veteran's case to 
permit an analogous rating under Code 7801.  See 38 C.F.R. 
§ 4.20 (conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful 
diagnoses, or for those not fully supported by clinical and 
laboratory findings.).  See 


Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment 
of a particular Diagnostic Code is "completely dependent on 
the facts of a particular case").  

The revised version of Code 7801 is the only scar code that 
provides for a rating higher than 10 percent.  It does not 
apply specifically to burns but incorporates the same basic 
approach to the assignment of ratings found in the pre-August 
2002 version that applied to burns.  A deep scar covering a 
large area is required.  The veteran's axilla scar clearly 
does not cover an area as large as that specified and does 
not result in disability equivalent to that contemplated 
under that code.  

Since the records pertaining to the period immediately after 
the veteran's October 1996 hospitalization showed a somewhat 
higher degree of disability during the period during which 
the veteran was recovering from his surgery, the Board 
remanded the case in part for consideration of whether a 
higher rating was assignable for part of the period covered 
by the initial rating assigned for the disability.  However, 
the disability was then rated as noncompensable (0 percent).  
The later assignment of a 10 percent rating for the entire 
period since the effective date of the service connection 
award provides adequate compensation for the manifestations 
documented during the veteran's post surgical recovery 
through early 1997.  The Board finds that the residuals of 
the axillary excision have not exceeded the criteria for a 
10 percent rating under any applicable code at any time 
during the period since the October 1996 surgery and that a 
"staged" rating is not warranted for any period covered by 
this claim.  

The Board finds that under either the old or the new versions 
of the applicable rating codes, a preponderance of the 
evidence of record is against the claim for an initial rating 
higher than 10 percent for a residual scar of the left axilla 
resulting from an excision of hidradenitis and that the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).




ORDER

An initial rating higher than 10 percent for a residual scar, 
postoperative excision for hidradenitis of the left axilla, 
is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

